Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 02/10/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 13, 14, 19, 20, 35-38, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2011/0152993 (Marchand et al.) 
Regarding claims 1, 19, 36-38,  Marchand discloses as shown in Figures 1, 4, 6-8, 11, 26   a vascular cage comprising: a self-expandable frame (shell 40, see paragraphs [0157], [0164]) including a plurality of elongated flexible bands (filaments 14, see paragraph [0163]) connected to each other at opposite ends of the frame; see paragraph [0159]; said frame being configured to transition between a compressed configuration; see Figure 11;  and an expanded configuration; see Figures 1, 4, 6, 26  wherein the expanded frame forms a three-dimensional cage capable of surrounding an interior volume as the frame is deployed, wherein at least some of the plurality of bands have a substantially rectangular cross-section; see paragraph [0185]; and wherein the plurality of bands, when in the compressed configuration, are in direct contact with adjacent bands, wherein the self-expandable frame is generally spherical or ovoid in its expanded configuration, wherein the three-dimensional cage provides an interior space allowing one or more embolic coils to be deployed therein or proximate thereto, the frame comprises 3-10 flexible bands, the frame comprises five to eight.
	More specifically, the Office interprets Marchand as disclosing wherein the plurality of bands, when in the compressed configuration, are in direct contact with adjacent bands. First, Figure 6 shows bands 14, in direct contact within distal hub, in the area generally indicated as A:

    PNG
    media_image1.png
    561
    425
    media_image1.png
    Greyscale

Second, Marchand discloses bands 14 are weaved together, which one of ordinary skill in the art to understand as interlacing bands 14 which would necessarily include contact with adjacent bands. See paragraph [0181]. Although Marchand discloses bands 14 as substantially parallel, Marchand does not disclose them as unwoven or parallel. It is the position of the Office that Marchand teaches bands 14 are always in contact, and thus necessarily teaches “wherein the plurality of bands, when in the compressed configuration, are in direct contact with adjacent bands”.
	Regarding claim 2, Marchand discloses a cage delivery catheter (microcatheter 61, see paragraph [0156]) capable of constraining  the self-expandable frame in its compressed configuration and to release the self-expandable frame into a target location in a vasculature in its expanded configuration.

Regarding claim 4, Marchand discloses wherein at each of the plurality of the bands comprises a first bend (bends near to the end of shell 40 generally indicated as B) when said frame is in its expanded configuration.

    PNG
    media_image2.png
    862
    695
    media_image2.png
    Greyscale



Regarding claims 13, 14 Marchand discloses wherein the substantially rectangular cross-section allows at least some of the plurality of bands to be packed more closely, relative to a circular cross-section in a cage delivery catheter when the self-expandable frame is constrained in its compressed configuration in said catheter, wherein the substantially rectangular cross-section allows a higher density of bands relative to a circular cross-section to be packed in a cage delivery catheter with reduced empty space between adjacent bands when the self-expandable frame is constrained in its compressed configuration in said catheter. see paragraph [0185].


    PNG
    media_image3.png
    264
    377
    media_image3.png
    Greyscale


Regarding claim 35, Marchand et al. discloses a pusher wire (tether 72, see paragraphs [0171], [0177]) having an attachment fixture thereon; and a severable deployment junction (portion which is dissolverable or releasable, see paragraph [0168]) located at proximal ends of the plurality of bands releasably connecting each of said plurality of bands to said pusher.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0045898 (Harrison et al.)  in view of U.S. Patent Publication Number 2004/0093017 (Chandusko et al.)
Regarding claims 1, 19,  Harrison et al. discloses as shown in Figures 1a-1c,   a vascular cage comprising: a self-expandable frame (basket 20, see paragraph [0026]) including a plurality of elongated flexible bands (arms 24, see paragraph [0027]) connected to each other at opposite ends of the frame; see paragraph [0027]; said frame being configured to transition between a compressed configuration; see Figure 1a;  and an expanded configuration; see Figure 1c  wherein the expanded frame forms a three-dimensional cage capable of surrounding an interior volume as the frame is deployed,  and wherein the plurality of bands, when in the compressed configuration, are in direct contact with adjacent bands; see Figure 1a and abstract,  wherein the self-expandable frame is generally spherical or ovoid in its expanded configuration, wherein the three-dimensional cage provides an interior space allowing one or more embolic coils to be deployed therein or proximate thereto, the frame comprises 3-10 flexible bands, the frame comprises five to eight.
The Office interprets Harrison as disclosing when in the compressed configuration, are in direct contact with adjacent bands because that is what is shown in Figure 1a and disclosing the bands are crimped together to form a small profile in the abstract.
Harrison is silent about at least some of the plurality of bands have a substantially rectangular cross-section; see paragraph [0185].
Chanduszko, from the same field of endeavor teaches a similar vascular cage as shown in Figure 3, where the cage includes similar bands (wires, see paragraph [0030]), where the plurality of bands have a substantially rectangular cross-section. See paragraph [0030].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage disclosed by Harrison by substituting the bands disclosed by KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0152993 (Marchand et al.)  in view of U.S. Patent Publication Number 2011/0160760 (Ferrera et al.)
Regarding claims 15-17, Marchand et al. fails to disclose wherein at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said band comprises a first end having a larger cross-sectional area than a second end, wherein said band comprises a first end having a different cross-sectional shape than a second end.
Ferrera et al., from the same field of endeavor teaches a similar vascular cage where the cage is made up of bands, wherein at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said band comprises a first end having a larger cross-sectional area than a second end, wherein said band comprises a first end having a different cross-sectional shape than a second end, for the purpose of  providing increased tensile strength adjacent the proximal end of the cage.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage disclosed by Marchand et al. such that at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile wherein said band comprises a first end having a larger cross-sectional area than a second end, wherein said band comprises a first end having a different cross-sectional shape than a second end, as taught by Ferra, in order to provide increased tensile strength adjacent the proximal end of the cage.
Claims 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0152993 (Marchand et al.)  in view of U.S. Patent Publication Number 2009/0287291 (Becking et al.)

Becking et al., from the same field of endeavor teaches a similar vascular cage as show in Figure 3A, where the cage is made up of bands, wherein at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said cross-section having the varying shape, size, area, and/or longitudinal thickness profile is formed by preferential etching of said band, in order to improve corrosion resistance. See paragraph [0013].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage disclosed by Marchand et al. such that at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said cross-section having the varying shape, size, area, and/or longitudinal thickness profile is formed by preferential etching of said band, as taught by Becking in order to improve corrosion resistance.
Claims 21, 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0152993 (Marchand et al.) in view of U.S. Patent Number 6,193,708 (Ken)
Regarding claims 21, 25, 30 Marchand fails to disclose a wire coil wrapped around a portion of at least some of the plurality of bands, wherein the wire coil is configured to provide structural reinforcement to said plurality of bands, wherein the wire coil is not wrapped around a distal portion of said plurality of bands in order to allow bendability or flexibility of the bands at said distal portions. 
Ken, from the same field of endeavor teaches a similar vascular cage as shown in Figure 7a which includes a wire coil (radiopaque coil wrap 196, see col. 9, lines 1-8) wrapped around a portion of at least some of a plurality of bands (192), wherein the wire coil is capable of providing structural reinforcement to said plurality of bands, wherein the wire coil is not wrapped around a distal portion of said plurality of bands which is capable of allowing bendability or flexibility of the bands at said distal portions, for the purpose of making that portion of the cage visible during fluoroscopy. 
.
Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0152993 (Marchand et al.) in view of U.S. Patent Number 6,193,708 (Ken) as applied to claim 21 above, and further in view of U.S. Patent Publication Number 2010/0179512 (Chong)

Regarding claim 22, Marchand in view of Ken fail to disclose the wire coil comprises a substantially rectangular shaped cross-section.
Chong, from a related field of endeavor teaches a similar wire coil (coil, see Figure 9), wherein the wire coil comprises a substantially rectangular shaped cross-section. See paragraph [0012].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vascular cage disclosed by Marchand in view of Ken by substituting the cross-section of the coil disclosed by Hancock in view of Ken for the cross-section of the coil disclosed by Chong such that the wire coil substantially rectangular shaped cross-section because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 23, Marchand in view of Ken and Chong disclose wherein the wire coil comprises a radio opaque material. see col. 9, lines 1-8 of Ken.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0152993 (Marchand et al.)  in view of U.S. Patent Number 6,193,708 (Ken), U.S. Patent Publication Number 2010/0179512 (Chong), as applied to claim 23 above, and further in view of U.S. Patent Publication Number 2005/0065545 (Wallace) 

Wallace, from a related field of endeavor teaches a similar vascular cage as shown in Figure 2B where the coil is made of a radio opaque material comprises a metal selected from the group consisting of platinum and platinum alloys. See paragraph [0019]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage disclosed by Marchand in view of Ken and Chong by substituting the material of the coil disclosed by Marchand in view of Ken and Chong for the material of the coil disclosed by Wallace such that the radio opaque material comprises a metal selected from the group consisting of platinum and platinum alloys because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0152993 (Marchand et al.)  in view of U.S. Patent Publication Number 2010/0174269 (Tompkins et al.)
Regarding claims 31, 32 Marchand fails to disclose wherein the cage delivery catheter comprises a shaft having a lumen, a sidewall, at least one urging element formed in the sidewall, and a first filament disposed in the lumen. 
	Tompkins, from the same field of endeavor teaches a similar vascular cage as shown in Figures 5A-5G, 7, 8 wherein the delivery catheter includes  a shaft having a lumen, a sidewall, at least one urging element formed in the sidewall, and a first filament disposed in the lumen; see claim 14; wherein a self-expandable frame comprises a second filament having a proximal end including a retention element which is disposed in the lumen of the shaft, said second filament further having a distal end coupled to a proximal end of the plurality of bands, wherein the retention element is releaseably retained within the lumen by the first filament which engages the retention element against the urging element in the sidewall to prevent the retention element from exiting a distal end of the shaft, wherein the first filament may be proximally retracted to release the retention member from the urging element and release the cage from the distal end of the lumen. See claims 14, 25.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 33,  Marchand in view of Tompkins discloses wherein said retention element comprises a ball (element 32, see paragraph [0025] of Tompkins). 
Regarding claim 34, Marchand in view of Tompkins discloses wherein said sidewall comprises an aperture.  See claim 16 of Tompkins.
Response to Arguments
Applicant’s arguments, see page 9, filed 02/10/2021, with respect to the rejection of claims 13, 14 under 35 USC 112, second paragraph have been fully considered and are persuasive.  The rejection of claims 13, 14 under 35 USC 112, second paragraph have been withdrawn. 
Applicant’s arguments with respect to claim(s) the rejection of the claims under Hancock have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771